  Case: 1:17-md-02804-DAP Doc #: 3218 Filed: 03/10/20 1 of 1. PageID #: 492130



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

__________________________________________
                                          )                 CASE NO. 1:17-MD-2804
IN RE: NATIONAL PRESCRIPTION              )
OPIATE LITIGATION                         )                 JUDGE POLSTER
                                          )
                                          )                 NOTICE DISCLOSING
                                          )                 SCOPE OF EXPERT
                                          )                 CONSULTANT WORK
_________________________________________ )


       The Court hereby gives notice to the parties as follows. Since the summer of 2018,

Harvard Law School Professor William B. Rubenstein has served as an expert consultant to this

Court on issues of highly complex class action settlement structures (Docs. # 877; #1618;

#1743).   Recently, the Plaintiffs’ Executive Committee filed a Motion for Entry of Order

Establishing Common Benefit Fund. Doc. #: 3111, 3112. Numerous parties and non-parties

oppose the motion. Docs. ##: 3181, 3185-86, 3189-98, 3208. These pleadings raise complex

and novel fee issues. Professor Rubenstein has written extensively about attorney’s fees issues

in complex litigation, including common benefit fees. See, e.g., 5 Newberg on Class Actions §§

5:1-5:117; id. at § 5:112-5:117. Further, Professor Rubenstein served as the District Court’s

expert witness on similar complex attorney’s fees issues in the NFL Concussion Litigation MDL

(MDL no. 2323). The Court has accordingly asked Professor Rubenstein to assist with questions

posed both by the present motion and attorney’s fees generally, as these may arise. Professor

Rubenstein and his staff will continue to be compensated at their normal rates.

                                                    /s/ Dan Aaron Polster_______________
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT JUDGE

Dated: March 10, 2020

                                                1
